Orders of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about March 11, 2003, terminating respondent’s parental rights to the subject children upon a finding of permanent neglect, and committing the children’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that during the relevant period respondent failed, despite the agency’s diligent efforts, to effectively address his drug abuse and other problems preventing his planning for the children’s future, and also failed to maintain substantial and continuous contact with the children (Social Services Law § 384-b [7] [a]; see Matter of Sheila G., 61 NY2d 368, 385 [1984]). A preponderance of the evidence shows that respondent has made little progress in overcoming his problems, and that termination of his parental rights, not a suspended judgment, is in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Sinclair G., 202 AD2d 156, 158 [1994]). Concur—Nardelli, J.P., Mazzarelli, Andrias, Friedman and Gonzalez, JJ.